Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-3, 5-13 and 15-22 are pending; claims 4 and 14 have been cancelled, claims 1 and 11 have been amended, and claims 21 and 22 have been newly added.

Response to Amendment
The claim objection is withdrawn.
As for the 35 USC 103 rejection, the Applicant’s arguments have been fully considered but are not persuasive. 
To amended claim 1, the applicant argues that primary references Geatz et al. US 2003/0144829 A1 fails to teach the newly added limitation; specifically, the Applicant argues that Geatz’s system relates to predicting a future patient condition (i.e. migraine) to then administer medication and it is silent with regard to the use of the claimed cognitive behavioral therapy (CBT).
The Examiner respectfully disagree for the following reasons.
First, with regard to the claimed CBT, the amended claim 1 provides that it involves presenting data (via visual, audio, textual or interactive display) to a user when treating a symptom of migraine.
Geatz [0035: 1st to 4th sentence] discloses detecting a patient’s biophysical data in real time, and displaying a warning indicator in the form of sound or light to warn the patient with regard to an onset of migraine symptom such that preventative measures can be taken ahead of time. In here, prevention by displaying a warning is interpreted to encompass CBT, because prevention is a form of treatment, and visual/audio display is provided. Also see [0050: last sentence] the warning indicator can be display screen, light, speaker. Also see [0066].
Still further, Geatz in [0067] discloses based on the prediction or determination of a migraine symptom, to further display instructions to recommend medication, and biofeedback exercises, which are at least interpreted as displayed visual/textual instructions that are intended to prevent or treat migraine symptoms. Similarly [0071] discloses displaying recommended physical activity that would be a different type of symptom. 
Second, with regard to the “real time” aspect in amended claim 1. The Applicant’s own Specification [0050] discloses:
…The migraine forecast prediction 228 may be updated in real-time (or substantially real-time) based on the weighted input data 226. The prediction module 206 may determine the migraine forecast prediction 228 based on the weighted input data 226, which may provide historical data related to the patient 101…

The above citation is interpreted as using a patient’s live data (e.g. objective sensor, and subjective input data) to predict whether the patient is having or will have migraine. As noted above, Geatz [0035, 0050, 0066-67], discloses using a patient’s live or real time data to make a prediction or determination of onset of migraine or other pain episodes, without explicitly using the term “real time.” The Applicant is also referred to Geatz: claim 1 and claim 8 which explicitly disclose that sensor data is collected in real time for making predictions. Still further, Geatz [0067] which discusses biofeedback training for migraine symptom treatment is evident that migraine and therapy is provided in real time, because it is known that biofeedback is a form of real time updating of treatment options based on a person’s real time monitored sensor data. 
In view of the above reasons, the Applicant’s arguments are not persuasive, the applied references are maintained as discussed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Geatz et al. US 2003/0144829 A1 (hereinafter “Geatz”) in view of Allen et al. US 2004/0204341 A1 (hereinafter “Allen”).
Regarding claim 1, Geatz discloses a system (Abstract: system for monitoring chronic symptom) comprising: 
a patient electronic device (data agent 12, see [0027] sensors and device for collecting data from sensors) comprising: 
data processing hardware (modeling agent 14 and controller agent 16); and 
non-transitory memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (Figs.2, 4 and 6, see [0030-0036 and 0041-0048]) comprising: 
executing a prescription digital therapeutic (Figs.2 and 4) by administering cognitive behavioral therapy through a series of graphical user interfaces of the prescription digital therapeutic which updates in real-time to provide presentations via the patient electronic device in a plurality of formats, including at least one of visual, audio, textual, or an interactive display on a display of the patient electronic device ([0035:1st-4th sentences], [0050: last sentence] and [0066] all disclose providing an indicator to warn the patient of an onset of a symptom, including audio, visual and text indicators. Also see [0067, 0071] which discloses displaying recommended medication instructions, intervention and biofeedback exercises to alleviate migraine symptoms), the prescription digital therapeutic being configured to treat symptoms associated with migraines ([0059-0060, 0067] intended application includes migraine headaches) experienced by a patient, wherein executing the prescription digital therapeutic comprises: 
obtaining a plurality of data from (i) first sensors associated with the patient electronic device (obtaining data from one or more (wearable) sensors [0027]; see Fig. 1: sensor 13) (ii) the patient via the patient electronic device (patient perception/input on device 12, see [0029], [0033: 2nd to last sentence]), and (iii) a remote server (ambient parameters acquired via external sensors, which are connected through wired/wireless communication, thus this is interpreted by the Examiner as sufficient to satisfied acquiring data through a remote server by wireless and wired communication, see [0050] for communication and [0027: last sentence 0062] data acquired through remote/external data); 
weighting the plurality of data to provide a plurality of weighted data (weight values from various sensory input parameter in a neural network model, see [0034, 0054] and Fig. 8); 
generating a migraine forecast prediction for the patient based on the plurality of weighted data (generating and training a predictive protocol-neural network to predict the onset of symptoms based on sensor data, see [0034-0047] and Figs. 8-10); 
determining a recommended dosage of a migraine-treating medication for the patient based on the migraine forecast prediction (delivering specific therapies when the onset of symptoms are predicted, see [0025, 0035: 6th sentence+ and 0054]), and 
instructing an administration unit (drug delivery device 17) to administer an administration dosage of the migraine-treating medication to the patient based on the recommended dosage (automatically administer a dosage of medication (see [0035: 6th sentence+] and [0072]).  
Geatz does not explicitly disclose wherein the migraine-treating medication including one of a triptan or a calcitonin gene- related peptide (CGRP) inhibitor. However Allen, a prior art reference in the field of method for treating or preventing migraines in a mammalian patient discloses administering an amount of calcitonin gene-related peptide receptor (CGRP) for treatment and prevention of migraines (Allen: Abstract, [0069-0070]), the amount of that is effect is an amount that will relieve the subject of the symptoms (Allen [0017]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Geatz so as to administer the CGRP inhibitor in view of Allen. The motivation for doing so is because Geatz does not specify the type of migraine-treating medication, and Allen notes that CGRP is more effective in treating migraine over typical NSAID medications (Allen: [0008, 0069])

Regarding claim 2, Geatz discloses the system of claim 1, further comprising the administration unit (delivery device 17), wherein the administration unit is configured to administer the administration dosage of the migraine-treating medication to the patient based on the instructions ([0035: 6th sentence] “…controller agent 16 can be coupled with one or more drug delivery devices or resources 17 to automatically administer a dosage of medication (or coupled with any other appropriate drug, electrical stimulation or other interventional therapy) that addresses the one or more predicted symptoms”).  
Regarding claim 3, Geatz discloses the system of claim 2, wherein the administration unit (delivery device 17) performs operations comprising: administering the administration dosage of the migraine-treating medication to the patient (see rejection to claim 3 above, and [0035]).  
Regarding claim 4, Geatz discloses the system of claim 1, wherein the prescription digital therapeutic is configured to implement cognitive behavioral therapy to treat the symptoms associated with migraines. ([0011] coupled to a drug therapy delivery device to automatically deliver medication and/or treatment to prevent symptoms; also see [0035: 1st -5th sentence] drug therapy or physical therapy are both interpreted to encompass “cognitive behavioral therapy” in the claim) 
Regarding claim 5, Geatz discloses the system of claim 1, wherein executing the prescription digital therapeutic further comprises obtaining the plurality of data from second sensors (see Fig.1, at least two sensor 13s) associated with the patient, the second sensors comprising one or more of (i) a heart rate monitor, (ii) a blood pressure monitor, (iii) a sleep monitor, (iv) an electrodermal activity monitor, (v) a skin temperature sensor, and (vi) a sweat monitor. ([0027-0028] a plurality of sensor 13 detects heart rate, temperature, EMG, etc.)  
Regarding claim 6, Geatz discloses the system of claim 1, wherein the first sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer, (ii) a proximity sensor, (iii) an activity monitor, and (iv) a location system. ([0027] a plurality of sensor 13 detects physical activity)
Regarding claim 7, Geatz discloses the system of claim 1, wherein the plurality of data obtained from the patient via the input device comprise one or more of: (i) a migraine log, (ii) a migraine intensity indicator, (iii) a successful relief strategy, and (iv) a migraine-treating medication log. ([0029] “Data agent 12 may also register direct patient perception input provided by the patient when the patient experiences the onset of a symptom… one indication could be made when the patient believes symptoms will ensue, another when symptoms begin, another, when the symptoms intensify, another when symptoms reach a perceived maximum, and another when the symptoms subside…the patient could indicate the onset of symptoms and at various times, indicate the level of intensity by, for example, entering a value on a scale of 1-10.” This is taken to encompass all of (i) migraine log, (ii) migraine intensity indicator, (iii) a successful relief strategy and (iv) migraine-treating medication log recited in the claim)
Regarding claim 8, Geatz discloses the system of claim 1, wherein the plurality of data obtained from the remote server comprise one or more of: (i) a temperature, (ii) a humidity, (iii) a cloud cover, and (iv) a barometric pressure. ([0062] “…barometric pressure or ambient temperature, humidity or light levels” are all external state data acquired by remote sensor connect via the wireless network)
Regarding claim 9, Geatz discloses the system of claim 1, wherein weighting the plurality of data comprises assigning a first weight to a first data of the plurality of data and a second weight different than the first weight to a second data of the plurality of data. ([0030] “…Each network node connection has an associated weight…” and Figs. 8-10 shows neural networks having a plurality of connections, thus inherently includes a plurality of associated weights; also see [0055: last sentence] “…the weighting of each sensor value can be varied and controlled…”)
Regarding claim 10, Geatz discloses the system of claim 1, wherein the administration unit comprises one or more of: (i) a delivery pump, (ii) an injection unit, (iii) an implant, (iv) an oral absorption unit, (v) an inhaler, and (vi) a nasal injector. ([0035] drug delivery device, and at least explicitly cited transdermal patch is interpreted to encompass at least (i) a delivery pump and (iii) an implant recited in the claim)
Regarding claims 11-13 and 15-20, these claims are rejected by Geatz in view of Allen under the same rationale as discussed to claims 1-3 and 5-10 above. 
Regarding claim 21, Geatz discloses he system of claim 1, wherein the prescription digital therapeutic comprises a plurality of modules including at least one of: (i) an input module, (ii) a data weighting module, (iii) a prediction module, (iv) an education module, (v) a treatment and recommendation module, (vi) an administration module, (vii) or a cognitive behavioral therapy module. (With regard to the various claimed “modules” in this claim, these are interpreted as software instructions that carry out the corresponding functions. Geatz in [0035:1st-4th sentences], [0050: last sentence] and [0066] discloses software instructions to acquir data, weight data, and predict the onset of migraine; these are interpreted by the Examiner to encompass an “(i)input module”, “(ii)data weighting module” and “(iii)prediction module.” Geatz in [0067, 0071], discloses software instructions to make a medication recommendation, admin medication, and biofeedback training, these are interpreted by the Examiner to encompass an “(v) a treatment and recommendation module” and “(vi) an administration module”.)
Regarding claim 21, it is rejected by Geatz in view of Allen under the same rationale as discussed to claim 20 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 5, 2022